As filed with the Securities and Exchange Commission on October 20, 2010 Registration No. 333- SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 REO PLUS, INC. (Exact name of registrant as specified in charter) Texas 27-0788438 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) Richard J. Church 3014 McCulloch Circle Houston, Texas 77056 Telephone:(713) 599-1910 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices.) Richard J. Church President 3014 McCulloch Circle Houston, Texas 77056 Telephone:(713) 599-1910 Fax: (713) 669-9018 With a copy to: Randall W. Heinrich Gillis, Paris & Heinrich, PLLC 8 Greenway Plaza, Suite 818 Houston, Texas 77046 Telephone: (713) 951-9100 Fax: (713) 961-3082 (Name, address, including zip code and telephone number, including area code, of agent for service.) Approximate date of commencement of proposed sale to the public:As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box:o If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if smaller reporting company) o Smaller reporting company x CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered Proposed maximum offering price per unit (1) Proposed maximum aggregate offering price (1) Amount of registration fee Common Stock The securities will be distributed to the stockholders of Akashic Ventures, Inc. for no consideration from such stockholders.The figures in the table are estimated solely for purposes of calculating the registration fee pursuant to Rule 457(f)(2) under the Securities Act of 1933, based on one-third of the par value of Registrant’s common stock. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. PROSPECTUS REO PLUS, INC. 934,500 Shares of Common Stock This Prospectus relates to the distribution (the "Distribution") by Akashic Ventures, Inc., a Delaware corporation ("Akashic"), to holders of record of Akashic common stock at the close of business on , 2010 (the "Record Date") of 934,500 shares of the common stock, par value $.001 per share (the "Common Stock”), of REO Plus, Inc., a Texas corporation (the "Company").See "DESCRIPTION OF CAPITAL STOCK."The Company is a new company formed to acquire real estate properties and assets.See "BUSINESS." In connection with the Distribution, each stockholder of Akashic will receive one share of Common Stock for each share of Akashic common stock owned on the Record Date.The Distribution will result in 50% of the outstanding shares of Common Stock being distributed to holders of Akashic common stock.Certificates representing the number of shares of Common Stock to which Akashic stockholders are entitled are being delivered to Akashic stockholders simultaneously with this Prospectus.Management believes that shares of Common Stock comprising the Distribution and received by Akashic's stockholders may have tax consequences to certain stockholders upon receipt.See "THE DISTRIBUTION Certain Federal Income Tax Consequences."For a discussion of certain risks relating to the ownership of the Common Stock, see "RISK FACTORS." Akashic’s stockholders will pay no consideration for the shares of Common Stock comprising the Distribution.The Company will not receive any proceeds from the Distribution.There is no current public trading market for the shares of Common Stock.Subject to the sponsorship of a market maker, shares of Common Stock will be traded in the over-the-counter market on the OTC Electronic Bulletin Board. THESE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION NOR HAS THE COMMISSION PASSED UPON THE ACCURACY OR ADEQUACY OF THIS PROSPECTUS.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. UNTIL , 2010, ALL DEALERS EFFECTING TRANSACTIONS IN THE REGISTERED SECURITIES, WHETHER OR NOT PARTICIPATING IN THIS DISTRIBUTION, MAY BE REQUIRED TO DELIVER A PROSPECTUS.THIS IS IN ADDITION TO THE OBLIGATIONS OF DEALERS TO DELIVER A PROSPECTUS WHEN ACTING AS UNDERWRITERS AND WITH RESPECT TO THEIR UNSOLD ALLOTMENTS OR SUBSCRIPTIONS. The date of this Prospectus is , 2010. TABLE OF CONTENTS PROSPECTUS SUMMARY 3 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS 4 RISK FACTORS 5 BUSINESS 16 MANAGEMENT 21 EXECUTIVE COMPENSATION AND CERTAIN TRANSACTIONS 21 PRINCIPAL SHAREHOLDERS 22 THE DISTRIBUTION 22 CERTAIN FEDERAL INCOME TAX CONSEQUENCES 24 OTHER MATTERS 25 DESCRIPTION OF CAPITAL STOCK 26 DIVIDEND POLICY 27 USE OF PROCEEDS 27 EXPERTS 27 2 PROSPECTUS SUMMARY THIS SUMMARY IS QUALIFIED IN ITS ENTIRETY BY THE MORE DETAILED INFORMATION APPEARING ELSEWHERE IN THIS PROSPECTUS. Company REO Plus, Inc. (the "Company") is a new Texas corporation formed to acquire real estate properties and assets.See "BUSINESS."The Company's offices are located at 3014 McCulloch Circle, Houston, Texas 77056.The Company's telephone number is (713) 599-1910. Distributing Company Akashic Ventures, Inc., a Delaware corporation. PrimaryPurposes of the Distribution To separate the business of the Company from a proposed business pursuit to be undertaken by Akashic so that each of Akashic and the Company can (i) adopt strategies and pursue objectives appropriate to its specific business and industry, (ii) better enable itself to make acquisitions using its capital stock as consideration, (iii) better enable itself to obtain financing with respect to its particular business and projects from lenders possibly unwilling to lend to companies in the other's business, (iv) be recognized by the financial community as a distinct business, with the expectation that stockholder value will be enhanced, and (v) implement more focused incentive compensation arrangements that are tied more directly to results of its operations. Securities to be Distributed 934,500 shares of the Company's Common Stock, par value $.001 per share The shares of Common Stock to be distributed will constitute 50% of the outstanding shares of Common Stock of the Company as of the date of the Distribution. Distribution Ratio Each stockholder of Akashic will receive one share of Common Stock for each share of Akashic common stock owned on the Record Date. Record Date Close of business on , 2010. Delivery of Certificates Certificates representing the shares of Common Stock to which Akashic stockholders are entitled are being delivered to Akashic stockholders simultaneously with this Prospectus. Tax Consequences The Distribution is not being structured on a basis tax-free to Akashic stockholders, and management believes that the Distribution could not be structured on such a basis.However, depending on the tax situation of an Akashic stockholder (particularly the amount of the basis of an Akashic stockholder in his, her or its Akashic stock), an Akashic stockholder may own no tax as a result of the Distribution.See "THE DISTRIBUTION Certain Federal Income Tax Consequences." TradingMarket There is no current public trading market for the shares of Common Stock.Subject to the sponsorship of a market maker, shares of Common Stock will be traded in the over-the-counter market on the OTC Electronic Bulletin Board. Transfer Agent and Registrar The transfer agent and registrar for the Common Stock is Colonial Stock Transfer Co., Inc., with offices at 66 Exchange Place, Salt Lake City, UT 84111. Dividend Policy The payment and amount of cash dividends on the Common Stock after the Distribution will be at the discretion of the Company's Board of Directors.The Company has not heretofore paid any dividends, and the Company does not currently anticipate paying any dividends on its Common Stock. The Company's dividend policy will be reviewed by the Company's Board of Directors at such future times as may be appropriate, and payment of dividends will depend upon the Company's financial position, capital requirements and such other factors as the Company's Board of Directors believes relevant. Risk Factors Shareholders should carefully consider the matters discussed under the section entitled "RISK FACTORS" in this Prospectus.The Company has only a limited operating history and is subject to all of the inherent risks of a developing business enterprise.The Company needs additional capital and has no meaningful flow of revenues. Use of Proceeds The Company will not receive any proceeds from the Common Stock comprising the Distribution. Inquiries Relating to the Distribution Inquiries relating to the Distribution should contact Richard J. Church, by mail at the Company 's offices at 3014 McCulloch Circle, Houston, Texas 77056, or by telephone at 713/599-1910. 3 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS Certain statements contained in this Prospectus under the captions "PROSPECTUS SUMMARY," "RISK FACTORS," and "BUSINESS" are not historical facts, but are forward-looking statements (as such term is defined in the Private Securities Litigation Reform Act of 1995).These statements regard: * Our belief regarding the tax treatment of the Distribution * Our belief regarding ability to expand rapidly in the future *
